DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
		
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 13, Sakakibara fail to disclose removal of dark current noise from the photosensitive pixel signal output in the first period having a first bias voltage based on the light-shielded pixel signal output in the second period having a second bias voltage.  In addition, Kikuchi fails to disclose that the biasing currents 105 and 104 are actually different.
Regarding claims 2-11, they depend from one of claims 1, 12, and 13 and are therefore allowable for the same reasons as stated above (see claims 1, 12, and 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/14/2021